
	
		I
		111th CONGRESS
		1st Session
		H. R. 2171
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2009
			Mr. Hinchey (for
			 himself, Mr. McHugh,
			 Mr. Platts,
			 Mr. Fattah,
			 Ms. Slaughter,
			 Mr. Barrow,
			 Mr. Gordon of Tennessee,
			 Mr. Loebsack,
			 Mr. Gerlach,
			 Mr. McGovern,
			 Mr. Poe of Texas,
			 Mr. Arcuri,
			 Mr. Ackerman,
			 Mr. Israel,
			 Mrs. Maloney,
			 Mr. Gonzalez,
			 Mr. Nadler of New York,
			 Mr. Tonko,
			 Mrs. Lowey, and
			 Mr. Crowley) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To authorize the Archivist of the United States to make
		  grants to States for the preservation and dissemination of historical
		  records.
	
	
		1.Short titleThis Act may be cited as the
			 Preserving the American Historical
			 Record Act.
		2.FindingsCongress finds the following:
			(1)Much of the American historical record,
			 such as evidence of births, education, marriage, divorce, property owned,
			 obligations satisfied, and criminal conduct, is held at the State and local
			 level by organizations that preserve the records that protect the rights of the
			 Nation.
			(2)The United States has recognized the
			 importance of history by its support of national institutions such as the
			 National Archives, the Library of Congress, and the Smithsonian Institution.
			 Yet, this support is not adequate to reach the rest of the Nation’s archives
			 being held in State and local historical societies, archives, and library
			 history collections.
			(3)More resources need to be directed to State
			 and local organizations to ensure essential care of documents and archival
			 records in their many forms so that they can be readily used by the people of
			 this Nation.
			(4)History connects people to
			 community—whether the community is a family, a neighborhood, a city, a State,
			 or a Nation. Connections to the past are essential to sustaining democracy,
			 educating students, creating a sense of place in family and community,
			 supporting information needs in business and legal affairs, and making reasoned
			 decisions about the Nation’s future direction.
			3.PurposesThe purposes of this Act are—
			(1)to protect historical records from harm, to
			 prolong their life, and to preserve them for public use, through the use of
			 electronic records initiatives and plans for disaster preparedness, recovery
			 and other preservation activities;
			(2)to use historical records in new and
			 creative ways to convey the importance of State, territorial, and community
			 history, including the development of teaching materials for elementary,
			 secondary, and post-secondary teachers, active participation in National
			 History Day, and support for life-long learning opportunities;
			(3)to provide education and training to
			 archivists and others who care for historical records, ensuring that they have
			 the necessary knowledge and skills to fulfill their important responsibilities;
			 and
			(4)to create a wide variety of access tools,
			 including archival finding aids, documentary editions, indexes, and images of
			 key records maintained on Internet websites of State and local
			 organizations.
			4.Authority to make
			 grantsThe Archivist may make
			 grants under this Act to States to carry out programs consistent with the
			 purposes of this Act.
		5.Use of grant
			 amounts
			(a)RequirementsThe
			 Archivist may not award grants to any State under this Act unless—
				(1)the State agrees
			 to use grant amounts only to carry programs consistent with the purposes of
			 this Act;
				(2)the State
			 certifies the availability of State or private funds, or an in-kind equivalent,
			 equal to half the amount of the grant to be awarded; and
				(3)the State ensures
			 that grant amounts are used to supplement, and not supplant, non-Federal funds
			 that would otherwise be available for those purposes.
				(b)Additional
			 ConditionsThe Archivist may require additional terms and
			 conditions in connection with the use of grant amounts provided under this Act
			 as the Archivist considers appropriate.
			6.Selection
			 criteria
			(a)Awarding of
			 grantsThe Archivist shall award grant amounts under this Act in
			 accordance with criteria to be established by the Archivist consistent with the
			 purposes of this Act.
			(b)Consultation
			 with State Archivists and Secretaries of StateIn establishing
			 the criteria under subsection (a), the Archivist shall consult with appropriate
			 State and local officials.
			7.ApplicationThe Archivist may award grant amounts under
			 this Act only to a State that has submitted an application to the Archivist at
			 such time, in such manner, and containing such information as the Archivist may
			 require.
		8.Review and
			 sanctions
			(a)Annual report by
			 StateEach State receiving funds under this Act during a calendar
			 year shall provide to the Archivist, no later than January 31 of the following
			 year, a report on activities supported by such funds during the previous
			 calendar year.
			(b)Annual
			 reviewThe Archivist shall review annually the report provided by
			 each State under subsection (a) to determine the extent to which the State has
			 complied with the provisions of this Act.
			(c)Imposition of
			 sanctionsThe Archivist may impose sanctions on any State for any
			 failure to comply substantially with the provisions of this Act. The Archivist
			 shall establish the sanctions to be imposed for a failure to comply
			 substantially with the provisions of this Act.
			9.Annual
			 reportNot later than March 1
			 of each year, the Archivist shall submit to the Committee on Homeland Security
			 and Governmental Affairs of the Senate and the Committee on Oversight and
			 Government Reform of the House of Representatives a report describing the
			 activities carried out under this Act and containing any related information
			 that the Archivist considers appropriate.
		10.DefinitionsIn this Act:
			(1)StateThe
			 term State includes the District of Columbia and Puerto
			 Rico.
			(2)ArchivistThe term Archivist means the
			 Archivist of the United States appointed under section 2103 of title 44, United
			 States Code.
			(3)Historical
			 RecordsThe term
			 Historical Record means unpublished materials created or received
			 by a person, family, or organization, public or private, in the conduct of
			 their affairs that are preserved because of the enduring value contained in the
			 information they contain or as evidence of the functions and responsibilities
			 of their creator.
			(4)State
			 ArchivistThe term
			 State Archivist means the individual mandated by law within each
			 State with responsibility for managing the archival records of State
			 government.
			11.RegulationsThe Archivist shall prescribe any
			 regulations necessary to carry out this Act.
		12.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Archivist $50,000,000 each fiscal year for
			 five fiscal years, beginning with the first fiscal year beginning after the
			 date of the enactment of this Act, to make grants under this Act.
		
